People v Blackshell (2019 NY Slip Op 09122)





People v Blackshell


2019 NY Slip Op 09122


Decided on December 20, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 20, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, DEJOSEPH, CURRAN, AND WINSLOW, JJ.


841 KA 18-00678

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vJOHNNY BLACKSHELL, DEFENDANT-APPELLANT. (APPEAL NO. 3.) 


WILLIAM G. PIXLEY, PITTSFORD, FOR DEFENDANT-APPELLANT.
JOHNNY BLACKSHELL, DEFENDANT-APPELLANT PRO SE. 
SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (DANIEL GROSS OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Monroe County Court (Douglas A. Randall, J.), rendered September 8, 2017. The judgment convicted defendant upon his plea of guilty of attempted murder in the second degree, assault in the first degree, robbery in the first degree, robbery in the second degree (two counts), burglary in the second degree, criminal possession of a weapon in the second degree, reckless endangerment in the first degree and petit larceny. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Same memorandum as in People v Blackshell ([appeal No. 1] — AD3d — [Dec. 20, 2019] [4th Dept 2019]).
Entered: December 20, 2019
Mark W. Bennett
Clerk of the Court